BURNETT, J.
Respondent relies upon adverse possession, in addition to the defenses presented in the case of Bagley v. Bloom et al. (No. 1041), ante, p. 255, [125 Pac. 931], but it is unnecessary to give the question specific attention. For the reasons stated in the opinion filed this day in Bagley v. Bloom et al., supra, the judgment is affirmed.
Lennon, P. J., and Kerrigan, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 14, 1912.